UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4853


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LENNY LYLE CAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00551-RDB-3)


Submitted:   May 9, 2014                      Decided:   May 28, 2014


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Columbia, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lenny Lyle Cain appeals the district court’s judgment

revoking his supervised release and sentencing him to six months

in prison to be served consecutively to his prison sentence in

another federal criminal case.         On appeal, Cain contends that

the district court erred in denying his motion to dismiss the

petition on supervised release because it was filed beyond the

expiration of the supervised release term.      We affirm.

          After Cain’s case was remanded to the district court,

the court resentenced him on February 19, 2010 to a prison term

that was shorter than the time he had already served and reduced

his supervised release term to two years and seven months, or 31

months.   The court ordered that he should be released that day

and stated that his supervised release term would begin, but

since he was being detained pursuant to a state writ, the court

also ordered him remanded to the U.S. Marshal.          He was not in

fact released by the Bureau of Prisons until six days later, on

February 25, 2010.    On September 20, 2012, Cain was arrested and

charged with offenses in another case.        On September 24, 2012,

the probation officer filed a petition on supervised release

alleging violations based on the new criminal conduct, and the

court ordered that a warrant be issued the same day.

          At   the   revocation   hearings,   Cain   argued   that   his

supervised release term began on February 19, 2010, and he moved

                                   2
to   dismiss    the    petition    on   supervised    release    for   lack   of

jurisdiction.     The Government argued that the supervised release

term did not begin until Cain was actually released on February

25, 2010, and the petition was timely filed.                The district court

ruled that the supervised release term began on February 25,

2010, and the court denied the motion to dismiss.

             Thus, the issue in this case is whether the district

court erred in this ruling.         This is a question of law, which we

review de novo.        See United States v. Neuhauser, 745 F.3d 125,

127 (4th Cir. 2014); United States v. Winfield, 665 F.3d 107,

109 (4th Cir. 2012); United States v. Buchanan, 638 F.3d 448,

451 (4th Cir. 2011); United States v. Barton, 26 F.3d 490, 491

(4th Cir. 1994).       As it is undisputed that Cain was not released

by the Bureau of Prisons until February 25, 2010, we conclude

that   the   district    court    correctly   ruled    that    his   supervised

release began on that date and correctly denied his motion to

dismiss the petition on supervised release.                 See United States

v. Johnson, 529 U.S. 53 (2000); Neuhauser, 745 F.3d 125.

             Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument     because   the    facts   and   legal

contentions     are   adequately    presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED

                                        3